      Case 2:16-md-02740-JTM-MBN Document 10464 Filed 05/27/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                         )   MDL No. 16-2740
PRODUCTS LIABILITY                                  )
LITIGATION                                          )   SECTION: “H” (5)
                                                    )
This document relates to:                           )
Cases listed on Exhibit A                           )

                                 ORDER AND REASONS

         Before the Court is Defendants’ Motion for Summary Judgment on the
Claims of Plaintiffs Whose Taxotere Treatment Started After December 11,
2015 (Doc. 9268). For the following reasons, the Motion is GRANTED.



                                       BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical          companies      that    manufactured   and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Plaintiffs allege
that the drug caused permanent alopecia—in other words, permanent hair
loss. Plaintiffs bring claims of failure to warn, negligent misrepresentation,
fraudulent misrepresentation, and more.
         The instant Motion relates to nearly 200 cases. Defendants’ Motion is
rooted in the fact that in December 2015, the Taxotere label was updated to
specifically warn of the risk of permanent alopecia. Defendants ask the Court
to grant summary judgment against these hundreds of Plaintiffs because they
were treated with Taxotere after this label change. Defendants argue that



1   Docetaxel is the generic version of Taxotere.
    Case 2:16-md-02740-JTM-MBN Document 10464 Filed 05/27/20 Page 2 of 7



these Plaintiffs cannot prove an essential element of their failure to warn
claims. Alternatively, Defendants argue that their claims are preempted.


                                 LEGAL STANDARD

       Summary judgment is warranted where “there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of
law.” 2 A genuine issue of fact exists only “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” 3 Rule 56 of
the Federal Rules of Civil Procedure “mandates the entry of summary
judgment, after adequate time for discovery and upon motion, against a party
who fails to make a showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will bear the burden of
proof at trial.” 4 “If the evidence is merely colorable, or is not significantly
probative, summary judgment may be granted.” 5



                                LAW AND ANALYSIS

       Defendants first argue that the Plaintiffs at issue cannot create a
genuine dispute of material fact on an essential element of their claims.
Specifically, Defendants aver that Plaintiffs cannot demonstrate that the
Taxotere label, after the December 2015 update, was inadequate. Instead,
Defendants contend that the updated Taxotere label was adequate as a matter
of law. Indeed, the label made several references to permanent hair loss, which
is the very injury of which Plaintiffs allege they were not warned. These


2 Fed. R. Civ. P. 56.
3 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
4 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
5 Anderson, 477 U.S. at 249–50 (internal citations omitted).


                                             2
    Case 2:16-md-02740-JTM-MBN Document 10464 Filed 05/27/20 Page 3 of 7



references were in three sections of the Taxotere label: the “Adverse Reactions”
section, the “Patient Counseling Information” section, and the “Patient
Leaflet.”
      In response, Plaintiffs do not dispute that the December 2015 label
addressed the risk of permanent hair loss in these three sections. Plaintiffs
argue, however, that the label was nonetheless inadequate because there was
no mention of permanent alopecia in the “Warnings and Precautions” section
of the label. Notably, Plaintiffs ask the Court to ignore certain testimony from
one of their experts, Dr. David Kessler. Dr. Kessler has repeatedly testified (in
cases of individual Plaintiffs who received Taxotere before December 2015)
that the risk of permanent alopecia should be addressed in either the
“Warnings and Precautions” section or the “Adverse Reactions” section of the
label. According to Plaintiffs, however, this testimony from Dr. Kessler was
case specific and did not contemplate MDL Plaintiffs who were treated after
December 2015. Plaintiffs further aver that because none of the roughly 200
Plaintiffs before the Court have been selected as bellwether Plaintiffs, no
expert has opined on the adequacy of the label after December 2015.
      “It is axiomatic that an essential element of a failure to warn claim is a
defendant’s failure to adequately warn about the alleged risks associated with
its product.” 6 In prescription drug cases like this one, the learned intermediary
doctrine modifies the adequacy analysis. Under this doctrine, “adequacy in the
context of prescription drugs is a function of whether the doctor, rather than
the patient, would reasonably understand the risks.” 7



6 In re Foxamax (Alendronate Sodium) Prods. Liab. Litig., No. 12-cv-492, 08-08, 2014 WL
  2738224, at *8 (D.N.J. June 17, 2014).
7 Meridia Prods. Liab. Litig. v. Abbott Labs, 447 F. 3d 861, 867 (6th Cir. 2006).




                                          3
    Case 2:16-md-02740-JTM-MBN Document 10464 Filed 05/27/20 Page 4 of 7



       In the MDL context, transferee courts have issued omnibus orders
finding a drug label adequate as a matter of law. 8 For example, in In re
Fosamax (Alendronate Sodium) Products Liability Litigation, an MDL court
held that a drug label was adequate where it was accurate, clear, consistent,
and “as a whole convey[ed] an unmistakable meaning as to the consequences
of ingesting [the drug].” 9 Considering the evidence in the instant cases before
this Court, the Court finds that the Taxotere label after December 2015 was
adequate as a matter of law.
       As Defendants note, the Taxotere label at issue here clearly and
consistently explained that the drug carried a risk of permanent hair loss. In
the “Adverse Reactions” section of the drug, the label stated that “[c]ases of
permanent alopecia have been reported.”               10   In the “Patient Counseling
Information” section, the label instructed doctors to “[e]xplain to patients that
side effects such as nausea, vomiting, diarrhea, constipation, fatigue, excessive
tearing, infusion site reactions, and hair loss (cases of permanent hair loss have
been reported) are associated with docetaxel administration.” 11 Lastly, the
“Patient Leaflet,” which is intended for patients, provided a list of the most
common side effects of Taxotere, and this list included the following item: “hair
loss: in most cases normal hair growth should return. In some cases (frequency
not known) permanent hair loss has been observed.” 12 Because the label clearly




8 Id. (affirming district court’s order in MDL that found drug label adequately warned of
  drug’s risk of high blood pressure as a matter of law); In re Chantix (Varenicline) Prods.
  Liab. Litig., 881 F. Supp. 2d 1333, 1343 (N.D. Ala. 2012) (holding drug label, after certain
  updates, adequately warned of risk of neuropsychiatric injuries as a matter of law).
9 2014 Wl 2738224, at *11 (D.N.J. June 17, 2014).
10 Doc. 9268-2 at 9.
11 Id.
12 Id. at 10.




                                              4
     Case 2:16-md-02740-JTM-MBN Document 10464 Filed 05/27/20 Page 5 of 7



and consistently warned of the precise injury Plaintiffs suffered, the Court
finds that the label was adequate. 13
       To defeat summary judgment, Plaintiffs would need to show expert
evidence creating an issue of fact on the adequacy of Taxotere’s warning. 14
Plaintiffs have failed to do so. Plaintiffs aver that the language about
permanent hair loss should have been included in the “Warnings and
Precautions” section of the label, but Plaintiffs present no evidence to support
this notion. Indeed, Plaintiffs’ own expert, Dr. Kessler, testified as follows:
               My opinion is that it should have been clearly and –
               the company should have clearly and prominently
               warned. I think, in the end, there are different sections
               of the label. I’m happy to discuss that. There is a
               warning section. It’s called Section 5. There is an
               adverse event section called Section 6. I think in either
               section, as long as it was clearly and prominently
               warned of permanent hair loss, that’s what I care
               about. 15


13  Yates v. Ortho-McNeil-Janssen Pharm., Inc., 808 F.3d 281, 290 (6th Cir. 2015)
  (“[P]rescription medicine warnings are adequate when . . . information regarding ‘the
  precise malady incurred’ was communicated in the prescribing information.”) (quoting
  Alston v. Caraco Pharm., Inc., 670 F. Supp. 2d 279, 284 (S.D.N.Y. 2009)); Kling v. Key
  Pharm., Inc., 35 F.3d 556 (Table), at *3 (4th Cir. 1994) (upholding district court ruling that
  label was adequate as a matter of law where “[t]he precise harm alleged to be suffered by
  [plaintiff], a seizure, was clearly listed as a potential side effect of taking [the drug]”). See
  also Ziliak v. AstraZeneca LP, 324 F.3d 518, 521 (7th Cir. 2003) (upholding district court
  ruling that updated label was adequate as a matter of law where plaintiff’s injuries were
  specifically listed as adverse side effects).
14 See Colville v. Pharmacia & Upjohn Co., LLC, 565 F. Supp. 2d 1314, 1321 (N.D. Fla. 2008)

  (finding warning adequate as a matter of law and explaining that plaintiff lacked expert
  evidence on the issue); Benedict v. Zimmer, Inc., 405 F. Supp. 2d 1026, 1033 (N.D. Iowa
  2005) (“[T]o show the device was defective because of inadequate instructions or warnings
  requires expert testimony.”). See also Ziliak, 324 F.3d at 521. In Ziliak, the Seventh Circuit
  affirmed the district court’s grant of summary judgment on the adequacy of a drug label.
  Id. The district court had found that the plaintiff’s expert had not sufficiently established
  his expertise. Id at 520. The court wrote, however, that even if his expert testimony was
  considered, he failed to create an issue of fact on the adequacy of the warning but instead
  advocated for a label that was consistent with the language in the label. Id. The Seventh
  Circuit agreed. Id. at 521.
15 Doc. 9268-2 at 14 (quoting transcript).


                                                5
   Case 2:16-md-02740-JTM-MBN Document 10464 Filed 05/27/20 Page 6 of 7



Unsurprisingly, Plaintiffs now back away from this opinion. They aver that it
is case specific and should not be considered along with the instant Motion.
However, Plaintiffs have come forward with no other evidence. They claim that
no expert has opined on post-2015 cases because there are no bellwether
Plaintiffs who received treatment after December 2015.
      The Court will not allow Plaintiffs to shield these nearly 200 cases from
dismissal under this logic. For months now, the parties and this Court have
discussed the filing of this “fencepost” (or omnibus) motion. The parties agreed
on the briefing schedule. Most striking, however, is that Plaintiffs’ expert
testimony regarding placement of the alopecia warning is solely in the
possession of the Plaintiffs. Plaintiffs had ample time and opportunity to
identify and present expert evidence supporting their argument that
permanent hair loss should have been addressed in the “Warnings and
Precautions” section of the label. Yet Plaintiffs failed to do so. Accordingly,
summary judgment is appropriate.
      Because the Court is granting summary judgment due to Plaintiffs’ lack
of evidence on the adequacy of the Taxotere label, the Court sees no need to
address Defendants’ preemption argument.



                               CONCLUSION

      For the foregoing reasons, Defendants’ Motion for Summary Judgment
on the Claims of Plaintiffs Whose Taxotere Treatment Started After December
11, 2015 (Doc. 9268) is GRANTED. The failure to warn claims of the Plaintiffs
listed on Exhibit 1 of the Motion are DISMISSED WITH PREJUDICE. Any
other claims these Plaintiffs have remain pending. Liaison counsel should




                                       6
   Case 2:16-md-02740-JTM-MBN Document 10464 Filed 05/27/20 Page 7 of 7



provide the Court with a list of any cases that have no claims remaining and
should be dismissed as a result of this ruling;
      IT IS FURTHER ORDERED that the remaining argument in the
Motion for Summary Judgment (Doc. 6186) is DISMISSED AS MOOT.


      New Orleans, Louisiana this 27th day of May, 2020.




                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




                                       7
